Exhibit 10.4

DEED OF INDEMNIFICATION

THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of                  ,
is made by and between Mallinckrodt plc, an Irish public limited company, and
(“Indemnitee”).

WHEREAS, it is essential to Mallinckrodt plc to retain and attract as directors
and secretary the most capable persons available;

WHEREAS, Indemnitee is a director or secretary of Mallinckrodt plc;

WHEREAS, each of Mallinckrodt plc and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Mallinckrodt plc’s Articles of Association or
any change in the composition of Mallinckrodt plc’s Board of Directors or
acquisition transaction relating to Mallinckrodt plc), Mallinckrodt plc wishes
to provide in this Agreement for the indemnification by Mallinckrodt plc of
Indemnitee as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under
Mallinckrodt plc’s directors’ and officers’ liability insurance policies as set
forth in this Agreement;

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Mallinckrodt plc directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1. Certain Definitions.

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

 

(b) Board: the Board of Directors of Mallinckrodt plc.

 

(c) Change in Control: shall be deemed to have occurred if:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Mallinckrodt plc;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the execution hereof,
provided that any person becoming a director subsequent to such time whose
election or nomination for election was supported by three-quarters of the
directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;



--------------------------------------------------------------------------------

(iii) Mallinckrodt plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of Mallinckrodt plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Mallinckrodt plc immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of
Mallinckrodt plc, all of the Voting Shares or other ownership interests of the
entity or entities, if any, that succeed to the business of Mallinckrodt plc);
or

(v) Mallinckrodt plc combines with another company and is the surviving entity
but, immediately after the combination, the shareholders of Mallinckrodt plc
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined company, any shares received by Affiliates of such other company in
exchange for shares of such other company), provided, however, that any
occurrence that would, in the absence of this proviso, otherwise constitute a
Change in Control pursuant to any of clause (i), (iii), (iv) or (v) above, shall
not constitute a Change in Control if such occurrence is approved by a majority
of the directors on the Board who were directors immediately prior to such
occurrence.

(d) Enterprise: Mallinckrodt plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Mallinckrodt
plc as a director, officer, secretary, trustee, general partner, managing
member, fiduciary, board of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer, secretary or employee of Mallinckrodt plc, or
while a director or secretary of Mallinckrodt plc is or was serving at the
request of Mallinckrodt plc as a director, officer, secretary, employee,
trustee, agent, or fiduciary of another foreign or domestic corporation,
partnership, limited liability company, joint venture, employee benefit plan,
trust, or other Enterprise, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, secretary,
employee, trustee, agent, or fiduciary or in any other capacity while serving as
a director, officer, secretary, employee, trustee, agent, or fiduciary.

 

- 2 -



--------------------------------------------------------------------------------

(h) Independent Counsel: the meaning specified in Section 3.

(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Mallinckrodt plc), or any inquiry, hearing, or
investigation, whether conducted by Mallinckrodt plc or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.

(j) Reviewing Party: the meaning specified in Section 3.

(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

2. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Mallinckrodt plc shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits Mallinckrodt plc to provide broader indemnification
rights than were permitted prior thereto). For the purposes of this Agreement,
the meaning of the phrase “to the fullest extent permitted by law” shall
include, but not be limited to: (i) to the fullest extent permitted by the
provisions of Irish law and/or the Articles of Association of Mallinckrodt plc
that authorize, permit or contemplate indemnification by agreement, court action
or corresponding provisions of any amendment to or replacement of such
provisions; and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of Irish law and/or the Articles of Association of
Mallinckrodt plc adopted after the date of this Agreement that increase the
extent to which a company may indemnify its directors or secretary.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Mallinckrodt plc or any of its subsidiaries or any director, officer or employee
of Mallinckrodt plc or any of its subsidiaries unless (i) Mallinckrodt plc has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.

(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Mallinckrodt plc hereunder against all Expenses incurred
in connection therewith.

 

- 3 -



--------------------------------------------------------------------------------

(d) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Mallinckrodt plc for some or a portion of
Expenses, but not, however, for the total amount thereof, Mallinckrodt plc shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

(e) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Mallinckrodt plc:

(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Mallinckrodt plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;

(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;

(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

(iv) on account of any Proceeding brought by Mallinckrodt plc or any of its
subsidiaries against Indemnitee.

3. Reviewing Party; Exhaustion of Remedies.

(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense advances under this Agreement, the Indemnification
Agreement, dated as of the date hereof, between Mallinckrodt Brand
Pharmaceuticals, Inc., a Delaware corporation (“Brand Pharma”), and Indemnitee
(the “Brand Pharma Indemnification Agreement”) or any other agreement to which
Mallinckrodt plc or any of its Affiliates is a party or under applicable law,
Mallinckrodt plc’s Articles of Association or the certificate of incorporation
or bylaws of Brand Pharma (the “Brand Pharma Organizational Documents”) now or
hereafter in effect relating to indemnification for Indemnifiable Events,
Mallinckrodt plc and Brand Pharma shall seek legal advice only from independent
counsel (“Independent Counsel”) selected by Indemnitee and approved by
Mallinckrodt plc (which approval shall not be unreasonably withheld), and who
has not otherwise performed services for Mallinckrodt plc, Brand Pharma or the
Indemnitee (other than in connection with indemnification matters) within the
last five years. The Independent Counsel shall not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing Mallinckrodt plc, Brand Pharma or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
Such counsel, among other

 

- 4 -



--------------------------------------------------------------------------------

things, shall render its written opinion to Mallinckrodt plc, Brand Pharma and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. In doing so, the Independent Counsel may
consult with (and rely upon) counsel in any appropriate jurisdiction who would
qualify as Independent Counsel (“Local Counsel”). To the fullest extent
permitted by law, Mallinckrodt plc agrees to pay the reasonable fees of the
Independent Counsel and the Local Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel or the Local Counsel pursuant hereto.

(b) The Brand Pharma Indemnification Agreement provides that, prior to making
written demand on Brand Pharma for indemnification pursuant to Section 4(a) of
the Brand Pharma Indemnification Agreement or making a request for Expense
Advance (as defined in the Brand Pharma Indemnification Agreement) pursuant to
Section 2(c) of the Brand Pharma Indemnification Agreement, Indemnitee shall
(i) seek such indemnification or Expense Advance, as applicable, under any
applicable insurance policy and (ii) request that Mallinckrodt plc consider in
its discretion whether to make such indemnification or Expense Advance, as
applicable. Upon any such request by Indemnitee of Mallinckrodt plc,
Mallinckrodt plc shall consider whether to make such indemnification or Expense
Advance, as applicable, based on the facts and circumstances related to the
request. Mallinckrodt plc may require, as a condition to making any
indemnification or Expense Advance, as applicable, that Indemnitee enter into an
agreement providing for such indemnification or Expense Advance, as applicable,
to be made subject to substantially the same terms and conditions applicable to
an indemnification or Expense Advance, as applicable, by Brand Pharma under the
Brand Pharma Indemnification Agreement (including, without limitation,
conditioning any Expense Advance upon delivery to Mallinckrodt plc of an
undertaking of the type described in clause (i) of the proviso to Section 2(c)
of the Brand Pharma Indemnification Agreement).

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Mallinckrodt plc in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Mallinckrodt plc for indemnification, unless the Reviewing Party has
given a written opinion to Mallinckrodt plc that Indemnitee is not entitled to
indemnification under applicable law.

(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification to which Indemnitee
is entitled hereunder within thirty days after making a demand or request in
accordance with Section 4(a) (a “Nonpayment”), Indemnitee shall have the right
to enforce its indemnification rights under this Agreement by commencing
litigation in any court located in the country of Ireland (an “Irish Court”)
having subject matter jurisdiction thereof seeking an initial determination by
the court or by challenging any determination by the Reviewing Party or any
aspect thereof. Any determination by the Reviewing Party not challenged by
Indemnitee in any such litigation shall be binding on Mallinckrodt plc, Brand
Pharma and Indemnitee. The remedy provided for in this Section 4 shall be in
addition to any other remedies available to Indemnitee at law or in equity.
Mallinckrodt plc, Brand Pharma and Indemnitee hereby irrevocably and
unconditionally (A) consent to submit to

 

- 5 -



--------------------------------------------------------------------------------

the non-exclusive jurisdiction of the Irish Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (B) waive any
objection to the laying of venue of any such action or proceeding in the Irish
Court, and (C) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Irish Court has been brought in an improper
or inconvenient forum. For the avoidance of doubt, nothing in this Agreement
shall limit any right Indemnitee may have under applicable law to bring any
action or proceeding in any other court.

(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to
Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 4(b) Mallinckrodt plc shall have the burden of proving
Indemnitee is not entitled to indemnification.

(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification sought, Indemnitee shall be entitled to
recover from Mallinckrodt plc, and shall be indemnified by Mallinckrodt plc
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification sought, the Indemnitee shall be entitled to recover
from Mallinckrodt plc, and shall be indemnified by Mallinckrodt plc against, any
and all Expenses reasonably incurred by Indemnitee in connection with such
judicial adjudication or arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Mallinckrodt plc to
enforce this Agreement that it is not permissible under applicable law for
Mallinckrodt plc to indemnify Indemnitee for the amount claimed.

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Mallinckrodt
plc.

(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

 

- 6 -



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

(v) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.

(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

(vii) Mallinckrodt plc shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Agreement that the
procedures or presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any court or before any arbitrator that
Mallinckrodt plc is bound by all the provisions of this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Mallinckrodt plc shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee:

(a) for indemnification or advance payment of Expenses under any agreement to
which Mallinckrodt plc or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Mallinckrodt plc’s Articles of Association
or the Brand Pharma Organizational Documents now or hereafter in effect relating
to indemnification or advance payment of Expenses for Indemnifiable Events (it
being specified, for the avoidance of doubt, that this clause (a) shall not be
deemed to provide Indemnitee with a right to the indemnification or advance
payment of Expenses being sought in such action), and/or

(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Mallinckrodt plc,

but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Mallinckrodt plc under this Agreement, notify Mallinckrodt plc and Brand
Pharma of the commencement thereof; but the omission so to notify Mallinckrodt
plc and Brand Pharma will not relieve Mallinckrodt plc from any liability that
it may have to Indemnitee, except as provided in Section 6(c).

 

- 7 -



--------------------------------------------------------------------------------

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies
Mallinckrodt plc and Brand Pharma of the commencement thereof, Mallinckrodt plc
will be entitled to participate in the Proceeding at its own expense and except
as otherwise provided below, to the extent Mallinckrodt plc so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from Mallinckrodt plc to Indemnitee of its election to assume the
defense of any Proceeding, Mallinckrodt plc shall not be liable to Indemnitee
under this Agreement or otherwise for any Expenses subsequently incurred by
Indemnitee in connection with the defense of such Proceeding other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ legal counsel in such Proceeding, but all
Expenses related thereto incurred after notice from Mallinckrodt plc of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by Mallinckrodt
plc, (ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and Mallinckrodt plc in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel, or (iv) Mallinckrodt
plc shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by Mallinckrodt plc. Mallinckrodt plc shall not be entitled to assume the
defense of any Proceeding (x) brought by or on behalf of Brand Pharma or
Mallinckrodt plc, (y) as to which Indemnitee shall have made the determination
provided for in (ii) above or (z) after a Change in Control (it being specified,
for the avoidance of doubt, that Mallinckrodt plc may assume defense of any such
proceeding described in this sentence with Indemnitee’s consent, provided that
any such consent shall not affect the rights of Indemnitee under the foregoing
provisions of this Section 6(b)).

(c) Settlement of Claims. Mallinckrodt plc shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Mallinckrodt plc’s written consent, such
consent not to be unreasonably withheld; provided, however, that if a Change in
Control has occurred, Mallinckrodt plc shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Mallinckrodt plc shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Mallinckrodt plc shall not be liable to indemnify
the Indemnitee under this Agreement with regard to any judicial award if
Mallinckrodt plc was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; Mallinckrodt plc’s
liability hereunder shall not be excused if assumption of the defense of the
Proceeding by Mallinckrodt plc was barred by this Agreement.

7. Establishment of Trust. In the event of a Change in Control Mallinckrodt plc
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this

 

- 8 -



--------------------------------------------------------------------------------

Agreement. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of the Indemnitee,
(ii) the Trust shall continue to be funded by Mallinckrodt plc in accordance
with the funding obligation set forth above, (iii) the Trustee shall promptly
pay to the Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement, and (iv) all unexpended funds in the
Trust shall revert to Mallinckrodt plc upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee of the Trust (the “Trustee”) shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve Mallinckrodt plc of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by Mallinckrodt plc for federal, state,
local, and foreign tax purposes. Mallinckrodt plc shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Mallinckrodt plc’s Articles of
Association, the Brand Pharma Organizational Documents, the Brand Pharma
Indemnification Agreement, applicable law, or otherwise. To the extent that a
change in applicable law (whether by statute or judicial decision) permits
greater indemnification than would be afforded currently under Mallinckrodt
plc’s Articles of Association, the Brand Pharma Organizational Documents, the
Brand Pharma Indemnification Agreement, applicable law or this Agreement, it is
the intent of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.

9. Liability Insurance. For so long as Indemnitee has indemnification rights
hereunder or under the Brand Pharma Indemnification Agreement, Mallinckrodt plc
shall maintain an insurance policy or policies providing general and/or
directors’ and officers’ liability insurance covering Indemnitee, in accordance
with the terms of such policy or policies, to the maximum extent of the coverage
available for any director, officer, secretary or employee, as applicable, of
Mallinckrodt plc, provided and to the extent that such insurance is available on
a commercially reasonable basis.

10. Exclusions. In addition to and notwithstanding any other provision of this
Agreement to the contrary, Mallinckrodt plc shall not be obligated under this
Agreement to make any payment pursuant to this Agreement for which payment is
expressly prohibited by law (including, with respect to any director or
secretary of Mallinckrodt plc, in respect of any liability expressly prohibited
from being indemnified pursuant to section 200 of the Irish Companies Act 1963
(as amended) (including any successor provisions, “Section 200”), but (i) in no
way limiting any rights under section 391 of the Irish Companies Act 1963 (as
amended), and (ii) to the extent any such limitations or prescriptions are
amended or determined by a court of a competent jurisdiction to be void or
inapplicable, or relief to the contrary is granted, then the Indemnitee shall
receive the greatest rights then available under law.

 

- 9 -



--------------------------------------------------------------------------------

11. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Mallinckrodt plc contained herein shall continue
for so long as Indemnitee shall be subject to, or involved in, any proceeding
for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no legal action shall be brought and no cause of
action shall be asserted by or on behalf of Mallinckrodt plc or any Affiliate of
Mallinckrodt plc against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by the laws of Ireland under the circumstances. Any claim or cause of
action of Mallinckrodt plc or its Affiliate shall be extinguished and deemed
released unless asserted by the timely filing and notice of a legal action
within such period; provided, however, that if any shorter period of limitations
is otherwise applicable to any such cause of action, the shorter period shall
govern.

12. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

13. Subrogation. In the event of payment under this Agreement, Mallinckrodt plc
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Mallinckrodt plc effectively to bring suit
to enforce such rights.

14. No Duplication of Payments. Mallinckrodt plc shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Mallinckrodt plc’s Articles of Association, the Brand Pharma
Organizational Documents, the Brand Pharma Indemnification Agreement or
otherwise) of the amounts otherwise indemnifiable hereunder.

15. Obligations of Mallinckrodt plc. In the event a Proceeding results in a
judgment in Indemnitee’s favor or otherwise is disposed of in a manner that
allows Mallinckrodt plc to indemnify Indemnitee in connection with such
Proceeding under the Articles of Association of Mallinckrodt plc as then in
effect, Mallinckrodt plc will provide such indemnification to Indemnitee and
will reimburse Brand Pharma for any indemnification or Expense Advance
previously made by Brand Pharma in connection with such Proceeding.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of Mallinckrodt plc), assigns, spouses, heirs, and personal and legal
representatives; provided, however, that Brand Pharma shall be a beneficiary of,
and have the right to enforce, Section 15 hereof. Mallinckrodt plc shall require
and cause any successor thereof (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of Mallinckrodt plc, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that
Mallinckrodt plc would be required to

 

- 10 -



--------------------------------------------------------------------------------

perform if no such succession had taken place. The indemnification provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity pertaining to an Indemnifiable
Event even though he may have ceased to serve in such capacity at the time of
any Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.

17. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland applicable to contracts made and
to be performed in such State without giving effects to its principles of
conflicts of laws.

19. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deem to have been duly
given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and address to
Mallinckrodt plc at:

Mallinckrodt plc

Mulhuddart

Damastown

Dublin 15

Ireland

Attn: General Counsel

Facsimile: +353-1-820-8780

and

Mallinckrodt

675 James S. McDonnell Blvd.

Hazelwood, MO 63042

Attn: General Counsel

Facsimile: 314-654-5366

And to Indemnitee at:

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

 

- 11 -



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.

 

GIVEN under the common seal of   

 

MALLINCKRODT PUBLIC LIMITED COMPANY

and DELIVERED as a DEED

   Duly Authorised Signatory   

 

   Duly Authorised Signatory

SIGNED AND DELIVERED as a deed

by [INSERT NAME OF INDEMNITEE]

in the presence of:

  

 

      Indemnitee   

 

       

Witness

 

Name of Witness:

 

Address of Witness:

 

Occupation of Witness:

     

 

- 13 -